Case 3:17-cv-05769-RJB Document 215-1 Filed 12/27/19 Page 1 of 15




                       Exhibit 2




                                                          Whitehead Decl.
                                                                 Ex 2 - 1
           Case 3:17-cv-05769-RJB Document 215-1 Filed 12/27/19 Page 2 of 15


From:               Whitehead, Jamal
To:                 BeerN@gtlaw.com; DESmith@littler.com; joan@3brancheslaw.com
Cc:                 ellisond@gtlaw.com; schipmas@gtlaw.com; Berger, Adam; Halm, Lindsay; devin@sunbird.law;
                    andrew@immigrantcivilrights.com; meena@meenamenter.com; Cronan, Sheila; muenzfeldd@gtlaw.com
Subject:            RE: Nwauzor v. GEO - Protective Order
Date:               Tuesday, January 8, 2019 6:48:00 PM


Will do.

___________
Jamal N. Whitehead
Schroeter Goldmark & Bender
810 Third Avenue Suite 500
Seattle, WA 98104
Tel: 206.622.8000
whitehead@sgb-law.com | sgb-law.com

CONFIDENTIALITY NOTICE: This email message may contain confidential and privileged information. If you have
received this message by mistake, please delete it without distributing it to anyone else, and notify me immediately
via email or telephone at 206-622-8000. Thank you.


From: BeerN@gtlaw.com [mailto:BeerN@gtlaw.com]
Sent: Tuesday, January 8, 2019 6:10 PM
To: Whitehead, Jamal; DESmith@littler.com; joan@3brancheslaw.com
Cc: ellisond@gtlaw.com; schipmas@gtlaw.com; Berger, Adam; Halm, Lindsay; devin@sunbird.law;
andrew@immigrantcivilrights.com; meena@meenamenter.com; Cronan, Sheila; muenzfeldd@gtlaw.com
Subject: Re: Nwauzor v. GEO - Protective Order

Thanks Jamal. Good to file. Can you put Scott's name for the signature for GEzo?



Naomi Beer
Greenberg Traurig LLP
Office: 303.572.6549
Cell: 303.810.5821
Beern@gtlaw.com


-------- Original message --------
From: "Whitehead, Jamal" <whitehead@sgb-law.com>
Date: 1/8/19 6:54 PM (GMT-07:00)
To: "Beer, Naomi (Shld-Den-LT-Labor-EmpLaw)" <BeerN@gtlaw.com>,
DESmith@littler.com, joan@3brancheslaw.com
Cc: "Ellison, Dawn (OfCnsl-DC-LT)" <ellisond@gtlaw.com>, "Schipma, Scott A. (Shld-DC-
GvtCntr)" <schipmas@gtlaw.com>, "Berger, Adam" <berger@sgb-law.com>, "Halm,
Lindsay" <halm@sgb-law.com>, devin@sunbird.law, andrew@immigrantcivilrights.com,
meena@meenamenter.com, "Cronan, Sheila" <cronan@sgb-law.com>, "Muenzfeld, Danielle
K. (Assoc-WDC-GvtCntr)" <muenzfeldd@gtlaw.com>
Subject: RE: Nwauzor v. GEO - Protective Order


                                                                                                        Whitehead Decl.
                                                                                                               Ex 2 - 2
      Case 3:17-cv-05769-RJB Document 215-1 Filed 12/27/19 Page 3 of 15


Thanks, Naomi. We accept your edits and have nothing further to add. Do I have your
permission to file? Whose signature should I affix to the signature block for GEO?

___________
Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com



From: BeerN@gtlaw.com [mailto:BeerN@gtlaw.com]
Sent: Tuesday, January 08, 2019 5:40 PM
To: Whitehead, Jamal; DESmith@littler.com; joan@3brancheslaw.com
Cc: ellisond@gtlaw.com; schipmas@gtlaw.com; Berger, Adam; Halm, Lindsay; devin@sunbird.law;
andrew@immigrantcivilrights.com; meena@meenamenter.com; Cronan, Sheila; muenzfeldd@gtlaw.com
Subject: RE: Nwauzor v. GEO - Protective Order

Thanks Jamal. This is very close. The attached draft accepts your last changes and makes a few
tweaks shown in redline. Per our discussion just now, I also revised the last paragraph about the
opt-out report to be filed with the court since anything with names would need to be filed under
seal (my revisions make that paragraph a little more generic). I also deleted all of the comments,
cleaned up a few of the fonts (there was jumping back and forth between 12 and 13 point font, and
also a place where the text was in red).

I have to leave the office but can be reached by email or cell (303.810.5821) if you have any further
questions.

Naomi


Naomi G. Beer
Co-Chair, Global Labor & Employment Practice

Greenberg Traurig, LLP
1200 17th Street, Suite 2400 | Denver, Colorado 80202
T 303.572.6549 | F 720.904.7649 | C 303.810.5821
BeerN@gtlaw.com | www.gtlaw.com | View GT Biography




From: Whitehead, Jamal [mailto:whitehead@sgb-law.com]
Sent: Tuesday, January 8, 2019 5:48 PM
To: Beer, Naomi (Shld-Den-LT-Labor-EmpLaw) <BeerN@gtlaw.com>; DESmith@littler.com;
joan@3brancheslaw.com
Cc: Ellison, Dawn (OfCnsl-DC-LT) <ellisond@gtlaw.com>; Schipma, Scott A. (Shld-DC-GvtCntr)
<schipmas@gtlaw.com>; Berger, Adam <berger@sgb-law.com>; Halm, Lindsay <halm@sgb-


                                                                                       Whitehead Decl.
                                                                                              Ex 2 - 3
        Case 3:17-cv-05769-RJB Document 215-1 Filed 12/27/19 Page 4 of 15


law.com>; devin@sunbird.law; andrew@immigrantcivilrights.com; meena@meenamenter.com;
Cronan, Sheila <cronan@sgb-law.com>; Muenzfeld, Danielle K. (Assoc-WDC-GvtCntr)
<muenzfeldd@gtlaw.com>
Subject: RE: Nwauzor v. GEO - Protective Order

Naomi,

Attached is another revised draft of the Notice Plan. As before, I accepted all the changes
made to the plan found in the version contained in your 1:17 p.m. (PST) email, and have
modified paragraph 5.c.i in line with our discussion a short while ago. Feel free to give me a
call again at 206.233.1201 if you’d like to discuss this further, but I think the proposed
language addresses both parties’ concerns as expressed during our call.

Best,
Jamal

___________
Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com



From: Whitehead, Jamal
Sent: Tuesday, January 08, 2019 2:59 PM
To: 'BeerN@gtlaw.com'; DESmith@littler.com; joan@3brancheslaw.com
Cc: ellisond@gtlaw.com; schipmas@gtlaw.com; Berger, Adam; Halm, Lindsay; devin@sunbird.law;
andrew@immigrantcivilrights.com; meena@meenamenter.com; Cronan, Sheila; muenzfeldd@gtlaw.com
Subject: RE: Nwauzor v. GEO - Protective Order

Naomi,

I’ve reviewed GEO’s revisions to the proposed notice plan and accepted many of your edits via
track changes. I’ve revised paragraph 5.c.i, however, to match what I articulated earlier today
during our call—GEO has basic information about the class in its possession, including the
name and country of origin of VWP participants, that is not subject to ICE review or approval
that should be produced to Class Counsel soon after the entry of a protective order. My
changes allow for the balance of the class list information to follow once ICE approval is
obtained. Please let me know if this change meets with GEO’s approval.

Time is growing short to file, so feel free to give me a call if you’d like to talk this change over
further.

Best,
Jamal


                                                                                       Whitehead Decl.
                                                                                              Ex 2 - 4
         Case 3:17-cv-05769-RJB Document 215-1 Filed 12/27/19 Page 5 of 15


___________
Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com



From: BeerN@gtlaw.com [mailto:BeerN@gtlaw.com]
Sent: Tuesday, January 08, 2019 1:16 PM
To: Whitehead, Jamal; DESmith@littler.com; joan@3brancheslaw.com
Cc: ellisond@gtlaw.com; schipmas@gtlaw.com; Berger, Adam; Halm, Lindsay; devin@sunbird.law;
andrew@immigrantcivilrights.com; meena@meenamenter.com; Cronan, Sheila; muenzfeldd@gtlaw.com
Subject: RE: Nwauzor v. GEO - Protective Order

Jamal,

Thanks for the call earlier this morning. Attached is a revised draft adding in some proposed
deadlines for the provision of class list information, and also streamlining some other areas (in
particular the publication piece to remove all the detail). We also revised the references to “Class
Counsel” to instead read “Notice Administrator” and also added in some language about approving
the notice administrator. We also added in a timetable for review of the banner/display ads which
have not yet been provided and which, I expect, may be another “chicken and egg” issues like we
discussed this morning. We also cleaned up the timing in the last paragraph – if that is not what you
intended, just let us know .

The attached redlines are off of the clean draft with comments that I had sent yesterday, but we
kept in the comments as a reminder of the questions that we had flagged.

Please let us know your thoughts on the attached. I’m generally around this afternoon if we need to
jump back on a call.

Thanks,
Naomi


Naomi G. Beer
Co-Chair, Global Labor & Employment Practice

Greenberg Traurig, LLP
1200 17th Street, Suite 2400 | Denver, Colorado 80202
T 303.572.6549 | F 720.904.7649 | C 303.810.5821
BeerN@gtlaw.com | www.gtlaw.com | View GT Biography




                                                                                      Whitehead Decl.
                                                                                             Ex 2 - 5
         Case 3:17-cv-05769-RJB Document 215-1 Filed 12/27/19 Page 6 of 15




From: Beer, Naomi (Shld-Den-LT-Labor-EmpLaw)
Sent: Monday, January 7, 2019 2:17 PM
To: 'Whitehead, Jamal' <whitehead@sgb-law.com>; DESmith@littler.com; joan@3brancheslaw.com
Cc: Ellison, Dawn (OfCnsl-DC-LT) <ellisond@gtlaw.com>; Schipma, Scott A. (Shld-DC-GvtCntr)
<schipmas@gtlaw.com>; Berger, Adam <berger@sgb-law.com>; Halm, Lindsay <halm@sgb-
law.com>; devin@sunbird.law; andrew@immigrantcivilrights.com; meena@meenamenter.com;
Cronan, Sheila <cronan@sgb-law.com>; Muenzfeld, Danielle K. (Assoc-WDC-GvtCntr)
<muenzfeldd@gtlaw.com>
Subject: RE: Nwauzor v. GEO - Protective Order

That works on our end.

Will you send out a dial in?

From: Whitehead, Jamal [mailto:whitehead@sgb-law.com]
Sent: Monday, January 7, 2019 12:59 PM
To: Beer, Naomi (Shld-Den-LT-Labor-EmpLaw) <BeerN@gtlaw.com>; DESmith@littler.com;
joan@3brancheslaw.com
Cc: Ellison, Dawn (OfCnsl-DC-LT) <ellisond@gtlaw.com>; Schipma, Scott A. (Shld-DC-GvtCntr)
<schipmas@gtlaw.com>; Berger, Adam <berger@sgb-law.com>; Halm, Lindsay <halm@sgb-
law.com>; devin@sunbird.law; andrew@immigrantcivilrights.com; meena@meenamenter.com;
Cronan, Sheila <cronan@sgb-law.com>; Muenzfeld, Danielle K. (Assoc-WDC-GvtCntr)
<muenzfeldd@gtlaw.com>
Subject: RE: Nwauzor v. GEO - Protective Order

Naomi, thanks for a quick turnaround. How about a call tomorrow morning at 9:00 a.m. (PST)?

___________
Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com



From: BeerN@gtlaw.com [mailto:BeerN@gtlaw.com]
Sent: Monday, January 07, 2019 11:26 AM
To: Whitehead, Jamal; DESmith@littler.com; joan@3brancheslaw.com
Cc: ellisond@gtlaw.com; schipmas@gtlaw.com; Berger, Adam; Halm, Lindsay; devin@sunbird.law;
andrew@immigrantcivilrights.com; meena@meenamenter.com; Cronan, Sheila; muenzfeldd@gtlaw.com
Subject: RE: Nwauzor v. GEO - Protective Order

Jamal,

Thank you for sending the draft notice plan. Given that we did not receive it until late in the day on
Friday, we have done our best to review the plan and provide comments as quickly as possible. At
the outset, we were a little surprised in that it did not seem to be a high level plan with leeway for


                                                                                        Whitehead Decl.
                                                                                               Ex 2 - 6
      Case 3:17-cv-05769-RJB Document 215-1 Filed 12/27/19 Page 7 of 15


both parties going forward as we had discussed on our call last Thursday and had a number of
specifics that may ultimately be something that we can all agree to but we need additional
information and need to have further discussions before GEO can fully take a position. We have
made revisions in the attached to account for that including to identify items that we think must be
the subject of further meet and confers between the parties followed by further submissions to the
court. Our revisions also account for the impact of the government shutdown, which, as discussed
on our call, impacts the ability to obtain certain class list information from the government. In
addition, given that we only received this late Friday, we have not been able to fully review Exhibits
A, B and C that were at the back of your word document, and our revisions include a schedule for us
to provide comments on those and after that submit the notice documents to the court for
approval. We also do not think that this should be a joint submission and we have revised with that
in mind. The attachments to this email include a clean revised draft (without Exhibits A, B and C)
that reflects proposed revisions and includes comments/annotations about our questions, and a
redline comparison document in pdf which shows the revisions made to the document that you had
provided (note that the comments do not show on the redline pdf).

With respect to class notice specifically, we have deleted the language in your draft regarding the
actual content of the class notice. I have cut and pasted that language below and highlighted in
green what items are available to GEO, and highlighted in yellow the items that are only possessed
by ICE – as you can see, a significant portion of what you are looking for sits with ICE, not GEO:

        their last known home address, country of citizenship, home country, detention status, and
        alien number (which shall only be used to identify correct addresses if necessary). The alien
        numbers shall be kept strictly confidential by class counsel. In addition, Defendant shall
        provide to Class Counsel a complete list of counsel, if any, representing the Class Members
        in any underlying immigration proceedings, including the following contact information for
        such counsel: mailing address, e-mail, and telephone number.

You will also see in the comments that we have a number of overarching questions about how you
envision the role of the Notice Administrator versus the role of Class Counsel in the notice process –
its seems to us that the Notice Administrator should be handling many of these tasks (such as
mailing, handling opt-outs, etc.), but you drafted it such that Class Counsel will be doing that. You
also did not identify who the notice administrator will be – who do you propose to use? We would
also expect that they have a view on the plan as proposed?

Given that this is due tomorrow, it may be helpful to have a call to discuss finalizing. What is your
availability Tuesday morning?

On another note, I have also attached a proposed 502(d) order and related motion – it is my
understanding that these documents were previously approved by Plaintiffs’ counsel during
discussion with Norton Rose but were not actually submitted to the court. The signature blocks will
need to be updated to add GT and Littler, but from a substantive perspective we would expect these
are final. Please let us know at your earliest convenience if the 502(d) Order and related motion are
OK to file with the Court.




                                                                                         Whitehead Decl.
                                                                                                Ex 2 - 7
        Case 3:17-cv-05769-RJB Document 215-1 Filed 12/27/19 Page 8 of 15


We also look forward to seeing your further revisions to the Protective Order as soon as you are able
to send them.

Thanks,
Naomi


Naomi G. Beer
Co-Chair, Global Labor & Employment Practice

Greenberg Traurig, LLP
1200 17th Street, Suite 2400 | Denver, Colorado 80202
T 303.572.6549 | F 720.904.7649 | C 303.810.5821
BeerN@gtlaw.com | www.gtlaw.com | View GT Biography




From: Whitehead, Jamal [mailto:whitehead@sgb-law.com]
Sent: Friday, January 4, 2019 5:33 PM
To: Beer, Naomi (Shld-Den-LT-Labor-EmpLaw) <BeerN@gtlaw.com>; DESmith@littler.com;
joan@3brancheslaw.com
Cc: Ellison, Dawn (OfCnsl-DC-LT) <ellisond@gtlaw.com>; Schipma, Scott A. (Shld-DC-GvtCntr)
<schipmas@gtlaw.com>; Berger, Adam <berger@sgb-law.com>; Halm, Lindsay <halm@sgb-
law.com>; devin@sunbird.law; andrew@immigrantcivilrights.com; meena@meenamenter.com;
Cronan, Sheila <cronan@sgb-law.com>; Muenzfeld, Danielle K. (Assoc-WDC-GvtCntr)
<muenzfeldd@gtlaw.com>
Subject: RE: Nwauzor v. GEO - Protective Order

Naomi, et al.

Attached is a draft of the proposed Notice Plan.

We will have updated comments for you on the proposed Protective Order early next week.

Please send us the proposed 502(d) as soon as you’re able. Thank you.

Best,
Jamal

___________
Jamal N. Whitehead
Schroeter Goldmark & Bender
810 Third Avenue, Suite 500


                                                                                     Whitehead Decl.
                                                                                            Ex 2 - 8
        Case 3:17-cv-05769-RJB Document 215-1 Filed 12/27/19 Page 9 of 15


Seattle, WA 98104
Tel: 206.622.8000
whitehead@sgb-law.com | sgb-law.com

CONFIDENTIALITY NOTICE: This email message may contain confidential and privileged information. If you have
received this message by mistake, please delete it without distributing it to anyone else, and notify me immediately
via email or telephone at 206-622-8000. Thank you.


From: BeerN@gtlaw.com [mailto:BeerN@gtlaw.com]
Sent: Thursday, January 03, 2019 5:40 PM
To: Whitehead, Jamal; DESmith@littler.com; joan@3brancheslaw.com
Cc: ellisond@gtlaw.com; schipmas@gtlaw.com; Berger, Adam; Halm, Lindsay; devin@sunbird.law;
andrew@immigrantcivilrights.com; meena@meenamenter.com; Cronan, Sheila; muenzfeldd@gtlaw.com
Subject: RE: Nwauzor v. GEO - Protective Order

Jamal and Devin,

Thanks for taking the time to talk with us today about the Notice Plan, Protective Order, and
502(d) Order. Our understanding of the next steps are as follows:

       Notice Plan: You will provide us with a draft of the Notice Plan for our review and
       comment. Given the fact that the government shutdown has unfortunately impacted
       the timing of when class list information in the possession of ICE can be provided, it is
       anticipated that the Plan will be high-level and drafted in a way that provides leeway for
       both parties going forward (i.e., it permits Plaintiffs to supplement the Plan upon receipt
       of additional information regarding the class and for GEO to further comment or object
       to the Plan). Given the present deadline of January 8, 2019 to submit the Notice Plan to
       the court, we would appreciate it if you could provide the draft to us as soon as possible
       – we had discussed your sending it to us today, but if it is not feasible to provide it
       today, please provide it as early as possible on Friday.
       Protective Order:
              You hold the pen on this and will provide GEO with additional and/or revised (as
              appropriate) comments and edits in light of our discussion today. In particular,
              you will: (1) review the types of documents that would be covered under a
              “Highly Confidential- Attorney’s Eyes Only Provision” and provide suggested
              changes thereto (e.g., which document types you are amenable to leaving under
              AEO and which you feel are more appropriate under a “Confidential”
              designation); and (2) discuss the security and data breach provisions with your
              team to determine what protections Plaintiffs are able to agree to. You will then
              share a further draft with us for our review and further comment. Once we can
              reach agreement, we will coordinate with ICE for the agency’s review of the
              Protective Order. The timing of this depends on the duration of the government
              shutdown.
              GEO will review consider the suggested edits to 4.4 re: the filing of protected


                                                                                                    Whitehead Decl.
                                                                                                           Ex 2 - 9
      Case 3:17-cv-05769-RJB Document 215-1 Filed 12/27/19 Page 10 of 15


            material and will provide feedback once the next draft is turned to GEO.
       502(d) Order: GEO will provide you with a draft order for your consideration.

If I have missed or misstated anything, please just let me know.

Thanks again,
Naomi


Naomi G. Beer
Co-Chair, Global Labor & Employment Practice

Greenberg Traurig, LLP
1200 17th Street, Suite 2400 | Denver, Colorado 80202
T 303.572.6549 | F 720.904.7649 | C 303.810.5821
BeerN@gtlaw.com | www.gtlaw.com | View GT Biography




From: Whitehead, Jamal [mailto:whitehead@sgb-law.com]
Sent: Monday, December 31, 2018 10:57 AM
To: Beer, Naomi (Shld-Den-LT-Labor-EmpLaw) <BeerN@gtlaw.com>; DESmith@littler.com;
joan@3brancheslaw.com
Cc: Ellison, Dawn (OfCnsl-DC-LT) <ellisond@gtlaw.com>; Schipma, Scott A. (Shld-DC-GvtCntr)
<schipmas@gtlaw.com>; Berger, Adam <berger@sgb-law.com>; Halm, Lindsay <halm@sgb-
law.com>; devin@sunbird.law; andrew@immigrantcivilrights.com; meena@meenamenter.com;
Cronan, Sheila <cronan@sgb-law.com>; Muenzfeld, Danielle K. (Assoc-WDC-GvtCntr)
<muenzfeldd@gtlaw.com>
Subject: RE: Nwauzor v. GEO - Protective Order

Yes, that works on my end. I’ll send out a meeting invitation. Thanks and Happy New Year. -JW

___________
Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com



From: BeerN@gtlaw.com [mailto:BeerN@gtlaw.com]
Sent: Monday, December 31, 2018 8:22 AM
To: Whitehead, Jamal; DESmith@littler.com; joan@3brancheslaw.com
Cc: ellisond@gtlaw.com; schipmas@gtlaw.com; Berger, Adam; Halm, Lindsay; devin@sunbird.law;
andrew@immigrantcivilrights.com; meena@meenamenter.com; Cronan, Sheila; muenzfeldd@gtlaw.com
Subject: RE: Nwauzor v. GEO - Protective Order




                                                                                Whitehead Decl.
                                                                                      Ex 2 - 10
      Case 3:17-cv-05769-RJB Document 215-1 Filed 12/27/19 Page 11 of 15


Thanks Jamal. Would 9 pacific / 10 mtn / noon Eastern on Thursday, January 3 work for a call?

Naomi


Naomi G. Beer
Co-Chair, Global Labor & Employment Practice

Greenberg Traurig, LLP
1200 17th Street, Suite 2400 | Denver, Colorado 80202
T 303.572.6549 | F 720.904.7649 | C 303.810.5821
BeerN@gtlaw.com | www.gtlaw.com | View GT Biography




From: Whitehead, Jamal [mailto:whitehead@sgb-law.com]
Sent: Friday, December 28, 2018 3:41 PM
To: Beer, Naomi (Shld-Den-LT-Labor-EmpLaw) <BeerN@gtlaw.com>; DESmith@littler.com;
joan@3brancheslaw.com
Cc: Ellison, Dawn (OfCnsl-DC-LT) <ellisond@gtlaw.com>; Schipma, Scott A. (Shld-DC-GvtCntr)
<schipmas@gtlaw.com>; Berger, Adam <berger@sgb-law.com>; Halm, Lindsay <halm@sgb-
law.com>; devin@sunbird.law; andrew@immigrantcivilrights.com; meena@meenamenter.com;
Cronan, Sheila <cronan@sgb-law.com>; Muenzfeld, Danielle K. (Assoc-WDC-GvtCntr)
<muenzfeldd@gtlaw.com>
Subject: RE: Nwauzor v. GEO - Protective Order

Naomi,

Here’s an edited copy of the proposed protective order with comments. Are you available for
a call on Jan. 3 or 4 to discuss? My schedule is fairly flexible both days, so please let me know
what works best for you.

I have some thoughts on a proposed notice plan, which I’d also like to discuss during our call.

Best,
Jamal

___________
Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com




                                                                                   Whitehead Decl.
                                                                                         Ex 2 - 11
      Case 3:17-cv-05769-RJB Document 215-1 Filed 12/27/19 Page 12 of 15




From: BeerN@gtlaw.com [mailto:BeerN@gtlaw.com]
Sent: Sunday, December 23, 2018 5:14 AM
To: Whitehead, Jamal; DESmith@littler.com; joan@3brancheslaw.com
Cc: ellisond@gtlaw.com; schipmas@gtlaw.com; Berger, Adam; Halm, Lindsay; devin@sunbird.law;
andrew@immigrantcivilrights.com; meena@meenamenter.com; Cronan, Sheila; muenzfeldd@gtlaw.com
Subject: Re: Nwauzor v. GEO - Protective Order

Thanks Jamal. We could find some time for a call Dec 26, 27 or 28, but we think it would be
more productive to get your comments on the protective back before a call. If you think you
could do that, let us know and we could set a call for then. If not, can we aim to have
comments back and then a call on Jan 2, 3 or 4?


Naomi Beer
Greenberg Traurig LLP
Office: 303.572.6549
Cell: 303.810.5821
BeerN@gtlaw.com

From: whitehead@sgb-law.com
Sent: December 20, 2018 3:20 PM
To: BeerN@gtlaw.com; DESmith@littler.com; joan@3brancheslaw.com
Cc: ellisond@gtlaw.com; schipmas@gtlaw.com; berger@sgb-law.com; halm@sgb-law.com;
devin@sunbird.law; andrew@immigrantcivilrights.com; meena@meenamenter.com; cronan@sgb-
law.com; muenzfeldd@gtlaw.com
Subject: RE: Nwauzor v. GEO - Protective Order


Thank you, Naomi. I’ll review this and get back to you as soon as I can.

As for a conference, are you in the office at all next week?

___________
Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 |whitehead@sgb-law.com



From: BeerN@gtlaw.com [mailto:BeerN@gtlaw.com]
Sent: Thursday, December 20, 2018 10:43 AM
To: Whitehead, Jamal; DESmith@littler.com; joan@3brancheslaw.com
Cc: ellisond@gtlaw.com; schipmas@gtlaw.com; Berger, Adam; Halm, Lindsay;
devin@sunbird.law; andrew@immigrantcivilrights.com; meena@meenamenter.com; Cronan,
Sheila; muenzfeldd@gtlaw.com
Subject: RE: Nwauzor v. GEO - Protective Order

Jamal,

As a follow up to my below email, attached please find attached a revised draft of the
protective order. As noted below, the draft, in relevant part, includes changes to align this
order with certain aspects of the amended Protective Order entered in Menocal. These


                                                                                    Whitehead Decl.
                                                                                          Ex 2 - 12
         Case 3:17-cv-05769-RJB Document 215-1 Filed 12/27/19 Page 13 of 15


changes include, but are not limited to, the addition of language regarding the Privacy Act and
law enforcement sensitive information, as well as a “Highly Confidential-Attorneys’ Eyes
Only” designation. We anticipate that the government (as it did in Menocal) will want to
review the protective order after the parties have agreed to its terms, but before it is finalized
and filed with the court. Accordingly, once we reach agreement with on terms of the order,
we will circulate the draft to the government for its review.

Please advise as to your availability for a meet-and-confer on the attached.

Thanks,
Naomi


Naomi G. Beer
Co-Chair, Global Labor & Employment Practice

Greenberg Traurig, LLP
1200 17th Street, Suite 2400 | Denver, Colorado 80202
T 303.572.6549  | F 720.904.7649  | C 303.810.5821
BeerN@gtlaw.com | www.gtlaw.com  |  View GT Biography




From: Beer, Naomi (Shld-Den-LT-Labor-EmpLaw)
Sent: Monday, December 17, 2018 9:44 AM
To: Whitehead, Jamal <whitehead@sgb-law.com>; DESmith@littler.com; Joan Mell
(joan@3brancheslaw.com) <joan@3brancheslaw.com>
Cc: Ellison, Dawn (OfCnsl-DC-LT) <ellisond@gtlaw.com>; Schipma, Scott A. (Shld-DC-
GvtCntr) <schipmas@gtlaw.com>; Berger, Adam <berger@sgb-law.com>; Halm, Lindsay
<halm@sgb-law.com>; devin@sunbird.law; andrew@immigrantcivilrights.com;
meena@meenamenter.com; Cronan, Sheila <cronan@sgb-law.com>
Subject: RE: Nwauzor v. GEO - Protective Order

Jamal,

Thank you for following up. We are working on a revised draft of the protective order to,
among other things, align with certain aspects of the Menocal order. We expect the
government may, as it did in Menocal, also want to review any protective order before
finalizing. We plan to circulate a draft to you early this week.

As to the class list, we note that we never received any response to the letter that Dawn Ellison
had sent on September 14 on that subject. That being said, given the discussions in Menocal,
we are working to pull together class list information similar to the information recently
provided in Menocal to include (as it did in Menocal) information from GEO and information
from the government. This undertaking is subject to the caveats that the facilities may not be
identical in terms of the data available and also that GEO does not control how fast (or slowly)

                                                                                     Whitehead Decl.
                                                                                           Ex 2 - 13
      Case 3:17-cv-05769-RJB Document 215-1 Filed 12/27/19 Page 14 of 15


the government will respond to its requests. We will report back on the progress of this data
pull once we have additional information.

As you know, the deadline to submit a notice plan in Nwauzor was extended to January 8.
Your email below states that you need the protective order in place and the class list
information before you can provide a notice plan for GEO to consider. Given the upcoming
holidays, and given that the government will likely want to weigh in on the protective order
and is the only source for certain of the class list information, we think it may not be feasible
to have all of this in place so that you can also provide an advance copy of the notice plan with
sufficient time for the parties to meet and confer. Are you proposing to further extend that
deadline?

Naomi


Naomi G. Beer
Co-Chair, Global Labor & Employment Practice

Greenberg Traurig, LLP
1200 17th Street, Suite 2400 | Denver, Colorado 80202
T 303.572.6549  | F 720.904.7649  | C 303.810.5821
BeerN@gtlaw.com | www.gtlaw.com  |  View GT Biography




From: Whitehead, Jamal [mailto:whitehead@sgb-law.com]
Sent: Wednesday, December 12, 2018 10:54 AM
To: Beer, Naomi (Shld-Den-LT-Labor-EmpLaw) <BeerN@gtlaw.com>;
DESmith@littler.com; Joan Mell (joan@3brancheslaw.com) <joan@3brancheslaw.com>
Cc: Ellison, Dawn (OfCnsl-DC-LT) <ellisond@gtlaw.com>; Schipma, Scott A. (Shld-DC-
GvtCntr) <schipmas@gtlaw.com>; Berger, Adam <berger@sgb-law.com>; Halm, Lindsay
<halm@sgb-law.com>; devin@sunbird.law; andrew@immigrantcivilrights.com;
meena@meenamenter.com; Cronan, Sheila <cronan@sgb-law.com>
Subject: Nwauzor v. GEO - Protective Order

Naomi, et al.:

Some time has passed since we last checked in—if I remember correctly, we were waiting for
the Court to enter an updated protective order in Menocal before resuming discussions in our
case about what a protective order might look like. As you know, a new protective order was
entered in Menocal on Nov. 30.

We sent Joan a revised protective order on August 28 (see attached), and as best I can tell, that
was the last version traded between the parties. Please let us know whether our changes are
acceptable and/or if you propose further revisions.

Once we get a protective order in place, and GEO produces some baseline information about

                                                                                    Whitehead Decl.
                                                                                          Ex 2 - 14
        Case 3:17-cv-05769-RJB Document 215-1 Filed 12/27/19 Page 15 of 15




the class (i.e., class list, last known addresses, etc.), we can put together a notice plan in
relatively short order.

Let me know if you’d like to schedule a call to discuss any of the above.

Best,
Jamal

P.S. I’m not sure who to copy as counsel for GEO these days. Please let me know who I
should copy on future emails. Thank you.

___________
Jamal N. Whitehead
Schroeter Goldmark & Bender
810 Third Avenue, Suite 500
Seattle, WA 98104
Tel: 206.622.8000
whitehead@sgb-law.com | sgb-law.com

CONFIDENTIALITY NOTICE: This email message may contain confidential and
privileged information. If you have received this message by mistake, please delete it without
distributing it to anyone else, and notify me immediately via email or telephone at 206-622-
8000. Thank you.



If you are not an intended recipient of confidential and privileged information in this email,
please delete it, notify us immediately at postmaster@gtlaw.com, and do not use or
disseminate such information.




                                                                                       Whitehead Decl.
                                                                                             Ex 2 - 15
